Citation Nr: 9923650	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-33 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the appellant has made an informal claim 
of service connection for peripheral neuropathy as secondary 
to AO exposure.  As this specific issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The issue of entitlement to service connection for diabetes 
mellitus as secondary to AO exposure is addressed in the 
remand portion of this decision.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show complaints of migratory joint 
pain in November 1967.  Rheumatoid arthritis tests of the 
knees were ordered.  On follow-up it was noted that the 
appellant was progressing well and that the tests were 
negative.  The appellant was returned to duty.  No further 
complaints or diagnoses of joint pain or knee pain are noted 
in the service medical records.  The appellant reported 
arthritis at his separation examination; however, no 
diagnosis of arthritis was made, nor were any knee 
impairments documented at the separation examination.  

In August 1968 the appellant filed an application for service 
connection for rheumatoid arthritis.  The appellant underwent 
a November 1968 VA examination during which he reported elbow 
pain in July 1967, and swelling in his knees in October 1967.  
The appellant reported that he was presently experiencing 
knee swelling in the evening and that his work involved 
frequent bending and stooping.  

No swelling was found in the knees on examination.  Range of 
motion was found to be entirely within normal limits.  X-rays 
of the appellant's knees were found to be normal bilaterally.  
The examiner concluded that there was insufficient evidence 
to warrant a diagnosis of arthritis.  

Treatment notes for the period form February 1972 to March 
1972 from the Swedish Medical Center show no documentation of 
complaints or other observations regarding the appellant's 
knees.  

Progress notes from Dr. A.B.L. show that he treated the 
appellant primarily between 1973 and 1983, and once in 
November 1994.  Treatment notes from July 1973 show a 
complaint of aching knees.  No opinion linking his knee 
condition to service was noted in these records.  

Treatment notes from Dr. G.A.H. from December 1979 to May 
1994 show no documentation of complaints, diagnosis, or other 
observations regarding the appellant's knees.  

Similarly, treatment notes from the VA Medical Center (VAMC) 
in Denver, Colorado between September 1995 and June 1996 show 
no documentation of diagnoses, complaints, or other 
observations regarding the appellant's knees.  

In May 1996 the appellant submitted an application for 
service connection for chronic knee pain.  

The appellant underwent a VA examination in June 1996.  The 
appellant reported a history of knee pain dating back to 
1969.  He described the pain as a constant pressure which 
would increase when climbing stairs.  X-rays revealed 
moderate degenerative changes in the knees, particularly in 
the medial compartment, left greater than right.  The 
appellant was diagnosed with degenerative joint disease of 
the right knee with no limitation of motion and degenerative 
joint disease of the left knee with limited motion.  No 
opinion was noted linking the appellant's bilateral knee 
disorder to service.  

In August 1996, the RO received a letter from Dr. R.F. 
regarding his treatment of the appellant.  Dr. R.F. stated 
that he had been treating the appellant intermittently since 
1994.  No mention of the appellant's knees was noted.  

On June 23, 1997 the appellant submitted a written notice 
that he was withdrawing all pending appeals except for his 
claim of service connection for diabetes mellitus as 
secondary to AO exposure.  

On June 23, 1997, the appellant provided testimony at a 
hearing during which was discussed only the issue of service 
connection for diabetes mellitus as secondary to AO exposure.  
Transcript (April 23, 1997).  

In August 1997, the appellant clarified that he wanted to 
continue his appeal regarding service connection of his 
bilateral knee condition.  

In March 1999, the appellant stated that he would be 
submitting a medical opinion to well-ground his claim.  There 
is no record of such an opinion being received to date.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for a bilateral knee disorder must be denied as 
not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The appellant has failed to provide medical evidence of a 
nexus between his current bilateral knee disorder and an 
inservice knee injury.  There are no documented medical 
opinions or other competent evidence of record linking the 
appellant's current bilateral knee disorder to military 
service.  See Caluza, supra.  

In addition, while x-rays taken at the June 1996 VA 
examination revealed moderate degenerative joint disease in 
both knees, there is no evidence that the appellant was 
diagnosed with any chronic disease, including arthritis, in 
service or during an applicable presumption period.  

Testing conducted in service for rheumatoid arthritis was 
noted as being negative.  X-rays of the appellant's knees 
taken at the November 1968 VA examination were described as 
normal.  Medical evidence of a relationship between the 
appellant's current bilateral knee disorder and his alleged 
continuity of symptomatology has not been provided.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant's own lay testimony linking his current 
bilateral knee disorder to his military service does not 
constitute competent medical evidence.  The issue of whether 
the appellant's current bilateral knee disorder is linked to 
military service involves a question of medical causation.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board notes that the appellant contended in February 1997 
that there were 69 letters dealing with his knees shortly 
after service that had not been looked at by VA.  In March 
1999 the RO received a VA Form 9 in which the appellant noted 
that he would be submitting a medical opinion to well-ground 
his claim.  The record shows no indication that this medical 
opinion was ever received.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  


However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997) (holding that testimony 
regarding statements of an unidentified doctor purportedly 
linking veteran's sarcoidosis to service did not trigger the 
duty to notify of further evidence necessary to well-ground 
service connection for veteran's death resulting from 
sarcoidosis).  

In this case, with regard to the 69 letters,  the appellant 
did not specify who the letters are from or when they were 
written.  As for the alleged medical opinion that would 
purportedly well-ground his claim, the appellant did not 
identify anything about the individual who would be providing 
such a medical opinion.  He did not identify who the person 
was, the person's occupation, or the date of the opinion.  He 
did not even identify which issue or issues to which the 
medical opinion would pertain.  

Therefore, the Board finds that the appellant's references to 
the above-mentioned sources are too attenuated to trigger the 
application of 38 U.S.C.A. § 5103(a).  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

Based on the implausibility of the appellant's claim, the 
Board must deny his claim for service connection of a 
bilateral knee disorder as being not well-grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
with regard to his claim for service connection, and the 
appellant has not indicated the existence of any evidence 
that has not already been obtained that would well-ground 
this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).





The Board finds that the RO was not under a duty to assist 
the appellant in developing facts pertinent to his claim of 
service connection for a bilateral knee disorder prior to the 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  

The representative cites to Part VI, paragraphs 1.01b and 
2.10f in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well-grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).


In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  See Morton, supra.

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for a bilateral 
knee disorder, VA has no duty to assist the appellant in 
developing his case on this issue.  

As the claim for service connection of a bilateral knee 
disorder is not well grounded, the doctrine of reasonable 
doubt has no application to the appellant's case.


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for a bilateral knee 
disorder, the appeal is denied.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In connection with his claim for entitlement to service 
connection for diabetes mellitus as secondary to AO exposure, 
the appellant submitted a VA Form 21-4138 in February 1999.  
With this form, the appellant included a magazine article 
dealing with the issue of whether diabetes could be linked to 
AO exposure.  There is no indication that the RO considered 
this evidence in connection with the claim and the appellant 
has not waived RO consideration of this evidence.  38 C.F.R. 
§§ 19.37(a); 20.1304(c) (1998).

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1998).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the above 
discussed magazine article which is pertinent to his claim 
for service connection for diabetes mellitus as secondary to 
AO exposure.

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The appellant and his representative 
should be provided the opportunity to 
submit additional evidence in support of 
his appeal on the issue of service 
connection for diabetes mellitus as 
secondary to AO exposure.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should again review the 
veteran's claim with respect to the issue 
of entitlement to service connection for 
diabetes mellitus as secondary to AO 
exposures, in light of the additional 
evidence associated with the claims file.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

